Citation Nr: 0844542	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left ankle degenerative changes.

2.  Entitlement to an initial compensable disability rating 
for right ankle degenerative changes.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to June 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


REMAND

The record reflects that the veteran was most recently 
afforded a VA examination to determine the degree of severity 
of his bilateral ankle disability in February 2006.  In a 
February 2007 statement from the veteran he claimed that his 
ankle disability had increased in severity.  Additionally, 
the recent medical evidence of record, which includes a May 
2008 VA outpatient treatment record, documents that the 
veteran had decreased range of motion in his ankles.  Given 
the reported worsening of the veteran's bilateral ankle 
disability since his last VA examination, and the current 
medical evidence reflecting a possible increase in the 
veteran's bilateral ankle disability since his last VA 
examination, the Board finds that a new VA examination is 
necessary in order to decide the veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the AMC in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any outstanding medical records 
pertaining to treatment or evaluation 
of his bilateral ankle disability or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and request him 
to submit the outstanding evidence.

3.  Thereafter, the veteran should be 
afforded an examination by an examiner 
with appropriate expertise to determine 
the nature and extent of all impairment 
resulting from the veteran's service-
connected bilateral ankle disability.  
The claims folders must be made 
available to and reviewed by the 
examiner.

All indicated studies, including X-ray 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.  

If limitation of motion is present, the 
examiner should determine whether 
limitation of motion is "marked" or 
"moderate."  The examiner should also 
express an opinion as to whether 
ankylosis is present in either ankle.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected bilateral 
ankle disability on the veteran's 
ability to work.  

The complete rationale for all opinions 
expressed should also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.





5.  Thereafter, the RO or the AMC 
should readjudicate the issues on 
appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue to the 
veteran a supplemental statement of the 
case and afford them the appropriate 
opportunity for response before the 
claims files are returned to the Board 
for further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




